On Application for Supervisory Writs and/or Petition for Mandamus and Stay from the Court of Appeal, Fourth Circuit, State of Louisiana.
GRANTED:
The rulings of the trial court are reversed and vacated.
*1063The defendants, State of Louisiana, Department of Transportation and Development and the Mississippi River Bridge Authority are ordered to produce the statistical compilations identified in the deposition of Anthony Sciambra taken on January 24, 1984, if they can be obtained.
The trial judge is ordered to vacate his order quashing the depositions of the medical records librarians in California, or alternatively, receive certified copies of these documents into evidence.